Civil action to recover damages for alleged breach of alleged parol trust agreement to convey land.
In the trial court, for its verdict on this issue, "Did the defendant contract and agree with plaintiffs to convey lands described in complaint, in consideration of payment by plaintiffs of balance owing on note secured by deed of trust on said property and the expenses of foreclosure?" the jury answered "No."
Plaintiffs moved to set aside this verdict as being contrary to the weight of the evidence. The trial judge denied the motion, and plaintiffs excepted and appeal to Supreme Court and assign error.
Assignments for error pertain to the denial of plaintiffs' motion to set aside the verdict as being against the weight of the evidence. Such motion is addressed to the discretion of the trial judge, *Page 756 
whose ruling, in the exercise of such discretion, in the absence of abuse thereof, is final and binding on appeal. Such abuse does not appear. Upon all of the evidence, it was a case for the jury.
Affirmed.